OFFICE OF THiZ ATTORNEY             GENERAL     OF TEXAS
                                   AUSTIN




          This vlll acknovledg
April 23, 19.940,
                ln vhloh y
UpOIl tbs q?BBbtiOZUB   thSXWill                       quote   rrom   your
letter  OS r0ii0tfS8

                                                       ion 118, 0r the
                                                       ho shall be regis-
                                                       having bud at




                                                   r graduated from a
                                                  vould be oonaidered

                                   tee on their ori@nal appll-
                             this Office that he or she haa
                              hool eduoatlon,would this be
                               vithout further aubstantirtton?
                     on hafiheld un operrrtor's110ense ior
                     t a&mot furnish proof of eotufblprao-
      tlcal experlenae during the majority of the thvw yeam;
      vould he or she be elfglble for the lnatruator's
      examlnstiont"
         subseotlon (a)        or    Seotion 11   0r   Article 734b     0r   the
Pew1 Code is:
ma. Ella Mm       Murphy, Page 2

             “BO school Or Beauty Culture elm11 be
      8  certlrlwto 0r regietrrti0n         unle~8    it ehr r-"
                                                               1 ~lrrpx0~
      and melntain upon its stair a etiri0ient            mmbw      or
      instmtore,     who   ehall be registeredhalrdveeeereor
      coemetologiatehaving bad at 1eaet three (3) year8
      pnotlcal experienceand high sohool eduoation or the
      equIvalentthereoi,and eaIdInetructor8 eballbe
      mquiredto pace mexamIlutIonoonduotadby                     theBoard
      0r Examsnore to determwe their rim088              as terahsn,
      provided, holover, that the emtlon                 or tea&we
      eball not be nquired       orpewone       wh~hmro     been   tush-
      2n.gthe notioe       0r hairdreeeing,       or ooametoloff      r0r
      three (37 pare pr%or to the paeeage of th5.8Aat3 and
      8h8ii ~~intaln 011It8 8tsrr O- fkat0r             0r mdbb0,
      88 aoonsultant,vho ehall leoture nonthlyonemi-
      tation, eterlllaationand the uee or aatieeptIo8 eon-
      eietent vIth the praoticalaad theoretloalraquIre-
      me&a 88 to the olaeeitledooo\rgrtione             ae proride by
      thls Aot, ud ehall poeeeae apparatue and e uiprwt
      rorthspr?o~rradruilt~O~0raii                     8*00t8
                                                           9       0r
      ita OurriOUlua~ehallkeepadaIlyrutooml0rths
      attendance 0r 8tuderk.s;arintanngd.m        ala88  eta
      Instructionhours, eetablleh gmdoe and hold examlna-
      tione berow    isruing diplcme, and lhal1 reqm        a
      eohool term Or not lees than o&e tboueand (1 000)
      hour6 to be completed In net lass than six (6) m&he
      HOP 8 0oPpl8te    00w8e   0r all or a PrJority 0r th0
      pra4mt2e8   0r haia0~8ing     ud 0wm010gy.*
            We anaver your qwetiona in the order ia wbIoh they
appear In your request.
          "Xqnivalent"means equal  in value, row0,  meuaq  w
like2 vhen equal so far as concerns ratter under c~eid6ratIoz-i
OF equal In worth or value, paver, dohot,  ImpoH and Uke.
Vol. 1, worde & Phraeee, 4th 9er. p. 905. Cltlng Atlantic
chrlatian College v. HInee, 152 S.E. 797.
            The vord "equivalent"meane equal in value, vorth, r0m8,
or 8ignIrIWnw,     but waning to be attached to word in each in-
stance depends upon clroumstanoee. Vol. 2, Words (BPha’ases, 5th
Ser.,PO 747. Citing CalIahan v. Telpier, 183 Atl. 400.
          The use by the Laglelatwe or the term "the eqgivalent
thtmOrR  in the above statute oontemplatedthat an applbant met
prove that he or she either graduatad froe~a high eohool OP had
aoguiwd, by reason 0r 8tad;r and.sxperIence,IA eduoation 0r
equrl value.
Mrs. Ella Ibe Murphy, Page 3


          The anawr to your first question met neoesearIly
depend upon the facts In eeoh Indlvldualcase to be tested in the
light or the above defmtlone.    Your Board has the discretion to
de   such reaeonablerequirementsfor the proor thereof as you
see rit.
          In anever to your second queetlon, as to vhether or
not the etatementofan8pplIcant that he or ahe had graduated
from a high school would be eufrioient In the absence of eub-
etantIatIngfacts, we point Out that the duty to meka proof of
such facts rests upon the lndlvldual seekIng the lloenee. The
Ewrd Is charged with the duty of passing upon the application
tiled under the Act eml of'detemining vhether or not all re-
quIrement8 of the lav have been met. We believe it to rest
within the dleoretlon of your Board as to uhether you ~111 or
till not require addItIons1 eubstantIatIngevldenoe. Belq
&&r&id vlth the duty 0r detersdnimgthe qual.IrlcatIone  0r the
applicant, you are oharged rlth the exercise or a ruaonable
secretion in the asoert8inment 0r the truth 0r statements m8de
to you.

           The above statute, In providing that Inatrwtore shall
rlrst pass an ezaplination,eetablIehoecertain mInimen reqtire-
mmt,s as a prerequisiteto the right to take the examInatIon.
one of those requIm3smnte~'~Iethat the 8pplIcant be a regIstered
bairdretsser or coemetologIet. Another Iu thattheapplIoant
puet have had at leaet three (3) years practical experlenoe.
          You state In your thlzd question that the appplgant
cannot furnish proof 0r aotwl practical experience.
question is theretoFaanevered In the negative.

                                   Yours very truly
                                       ~XERALOFTEXAS


                                       %oS
                                              Aeeletant
IAIPBP